Citation Nr: 1429098	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed respiratory disorder, other than allergic rhinitis, to include chronic bronchitis.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral Morton's neuromas (previously characterized as bilateral plantar fasciitis).



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2004 to January 2006.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Seattle, Washington.  

The Board remanded the case in  June 2011 and October 2013 for additional development of the record.  

The issue of entitlement to temporary total evaluation for surgery performed on April 28, 2011, for service-connected Morton's neuromas has been raised by the record (see July 2011 claim (VA Form 21-4138)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of an initial rating in excess of 10 percent for the service-connected bilateral Morton's neuromas (previously characterized as bilateral plantar fasciitis) is being remanded to the AOJ.


FINDING OF FACT

The Veteran is not shown to have a chronic lung disorder, including bronchitis, that is not attributable to habitual smoking or otherwise due to another  event or incident of her period of active service.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability (other than allergic rhinitis) to include any manifested by chronic bronchitis due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A December 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Also, a July 2011 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.

The Veteran's service treatment records and VA medical treatment records have been obtained, and she has not identified any outstanding private treatment records pertinent to the issue of entitlement to service connection for a respiratory disability other than allergic rhinitis, to include bronchitis.  Also, she was provided with VA respiratory examinations in August 2011 and January 2014.  In conjunction with these examinations, attempts were made to afford her a pulmonary function test (PFT) as recommended by the examiners, but these attempts were unsuccessful.  

In this regard, the record shows that the Veteran did not report to a scheduled PFT test in 2011 because she did not have transportation, and she failed to respond to VA's attempts, via telephone and in writing, to schedule her for a PFT in 2014.  The Board observes that the VA's duty to assist the Veteran in the development of her claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  

If a veteran wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  See also 38 C.F.R. § 3.655.  

Accordingly, the Board finds that VA has met its duty to assist the Veteran in this instance.  See Stegall v West, 11 Vet. App. 268 (1998).  Moreover, although the PFT results would have been helpful to this claim, the Board finds that the examination reports on file are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In short, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim of service connection for a respiratory disorder, other than allergic rhinitis, to include any manifested by bronchitis.


II.  Analysis

Pertinent Facts

The Veteran's service treatment records include a Diagnoses List reflecting a diagnosis of bronchitis in January 2005, tobacco cessation counseling in May 2005, and tobacco use disorder in June 2005 and July 2005.  

These records also include a June 2005 record noting a past medical history of bronchitis and asthma, and showing treatment in September 2005 for bronchitis.  They further show that she was assessed a couple of days later in September 2005 as having seasonal allergies and an upper respiratory infection versus low grade bronchitis.  

In November 2005, the Veteran was assessed as having a viral illness and tobacco abuse and was advised to stop smoking, but indicated that she was not interested in stopping.  These records additionally showed treatment for upper respiratory infections.

A VA examination report in December 2005 contains the Veteran's report that she began smoking at age eight and had continued to date, but recently cut down from a pack of cigarettes a day to a half a pack a day.  She was diagnosed as having nicotine dependence, continuous.

At a VA general examination in January 2006, the Veteran reported having recurrent upper respiratory tract infections over the past several years.  She said that she had been prescribed antibiotics for upper respiratory infections three times in the past year and continued to smoke cigarettes.  She was given an impression of recurrent upper tract respiratory infections.  The chest x-ray studies revealed a fine stringy density at the lung bases that could be due to bronchitis or possible asthma.  

A chest computed tomography (CT) scan was performed by VA in July 2011 revealing a normal chest.

At an August 2011 VA examination, the examiner reported that the Veteran had been seen several times on sick call (in service) for cough and bronchitis and treated with antibiotics and an albuterol inhaler.  The report noted that she continued to have occasional episodes of bronchitis once every two to three months, lasting about a week.  It also notes that she had not had any episodes since she quit smoking.  

The examiner reported that the recurrent bronchitis and asthma was what the Veteran had been seen for in service and was the same illness that she had had every other or every third month until she quit smoking in February 2011.  He noted that she recently had clear lung fields and a normal examination.  He reported that the chest x-ray study in 2006 was consistent with bronchitis and that a pulmonary function test (PFT) would be performed to determine if she had bronchospasm or asthma.  

In January 2014, the Veteran was again evaluated by VA.  The examiner noted that the Veteran had missed an earlier scheduled PFT in 2011 due to not having transportation.  He also noted that recent attempts had been made to schedule her for a PFT by telephone and by letter and that, because she did not respond, the PFT request was cancelled.  He noted her smoking history as having smoked since age 8 and of smoking 1 pack of cigarettes per day for 17 years until 2010 when she quit for approximately one year.  She reported starting to smoke again due to stress and was currently smoking one pack per day.  

The VA examiner remarked that the Veteran had had a few episodes of bronchitis in service and that the minor chest abnormality in January 2006 had been followed by a normal chest CT scan.  He opined that it is at least as likely as not that the Veteran had intermittent bronchitis (last episode 2 years earlier) due to smoking and not due to an event or incident during active service.  He reported that there was no evidence of other pathology at that time.


Law and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For claims like the instant claim that are filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a lung disability resulting from such use.  


Discussion

As outlined, the evidence clearly shows that the Veteran's episodes of bronchitis are the result of her chronic smoking history.  In August 2011, a VA examiner reported that the Veteran had recurrent bronchitis in service and thereafter, but had not had any episodes since she quit smoking in February 2011.  He went on to note that she recently had clear lung fields and a normal examination.  

When examined in January 2014, the VA examiner opined that it is at least as likely as not that the Veteran had intermittent bronchitis (last episode 2 years earlier) due to smoking and not due to an event or incident during active service.  

With respect to the chest x-ray study abnormality noted in 2006, the January 2014 examiner opined that it was a minor abnormality and had been followed by a normal CT scan of the chest.  

Both VA examiners took into account the Veteran's lengthy smoking history when rendering their opinions.  Indeed, her service treatment records note that she had tobacco abuse disorder and had been advised in November 2005 to stop smoking, but had declined to do so at that time.  There is no competent opinion that refutes the VA examiners' conclusions or otherwise attributes any chronic lung disorder including bronchitis to service for reasons other than tobacco use.

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disability other than allergic rhinitis, to include bronchitis.  

That is, as the evidence shows that the Veteran's diagnosed bronchitis is the result of chronic tobacco use, service connection for any current disability is barred by statute and regulation.  Hence, her appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a claimed respiratory disorder other than allergic rhinitis, to include chronic bronchitis, is denied.


REMAND

The Veteran was initially granted service connection for bilateral plantar fasciitis, rated as 10 percent disabling.  See May 2006 rating decision.  However, subsequent findings on a VA examination in August 2011 showed that she had been misdiagnosed as having plantar fasciitis rather than Morton's neuromas.  

Consequently, in February 2014, the RO changed the characterization of the service-connected bilateral foot disability from plantar fasciitis to Morton's neuromas, and continued the 10 percent rating under diagnostic Code 5279 (which evaluates impairment from anterior metatarsalgia (Morton's disease), unilateral or bilateral).  38 C.F.R. § 4.71a.    

A review of the pertinent evidence suggests a neurological component to the Morton's neuroma of the right foot.  In this regard, an August 2011 VA examiner reported that the Veteran had an area the size of a silver dollar on the plantar surface right foot in the mid metatarsal arch region that had decreased sensation and decreased pain and pinprick.  

Similarly, a VA outpatient record in November 2011 shows that the Veteran returned to the podiatry clinic following two right foot neurectomies, performed in August 2011 when right foot protective sensation was noted to be absent with testing involving the third toe and the second, third and fourth metaphalangeal joints.  

Given these findings, the Board finds that the Veteran should be afforded a VA neurological examination in order to more accurately assess the extent of the service-connected bilateral foot disability under any applicable diagnostic criteria.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA neurological examination to ascertain the extent of any nerve deficits of the feet due to her service-connected bilateral Morton's neuromas. 

The claims file, including any relevant records in Virtual VA, should be made available to and reviewed by the examiner.  All indicated tests shall be performed and all findings reported. 

The examiner should discuss all neurological findings related to the service-connected Morton's neuromas and identify to the extent that any nerve(s) is impaired.  The findings reported must be sufficiently complete to allow for rating under the peripheral nerve rating criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


